DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Specification; please amend paragraph [0001].

[0001] This application is a continuation of and claims the benefit of priority to U.S. Application No. 16/427,817, filed May 31, 2019, now Issued as U.S. Patent No. 10,692,349, which is a continuation of and claims the benefit of priority to U.S. Application No. 15/901,724, filed February 21, 2018, now Issued as U.S. Patent No. 10,332,380, which is a continuation of and claims the benefit of priority to U.S. Application No. 15/442,436, filed on February 24, 2017, now Issued as U.S. Patent No. 9,928,722, which is a continuation of and claims the benefit of priority to U.S. Application No. 14/578,365, filed on December 20, 2014, now U.S. Patent 9,594,996, entitled “GARMENT TAGS FOR INTELLIGENT LAUNDERING ALERTS,” which are hereby incorporated by reference in their entirety.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to garment tags for providing intelligent laundering alerts.  There are many systems for monitoring laundered articles, the present invention is uniquely distinct from other system, is that the monitoring/detecting is performed by the garment tags and by all the components in the tags.  The prior arts fail to teach the garment tag comprising all the components as claimed for storing garment attribute data, detect an alert condition based on the garment attribute data and transmit data associated with the alert condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/5/21